Citation Nr: 1738175	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO. 13-28 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  

REPRESENTATION

Appellant represented by:	American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Hoover, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1968 to December 1969.  The Veteran died in March 2009.  The Appellant seeks surviving spouse benefits.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2011 rating decision by the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.  Jurisdiction of this appeal was subsequently transferred to the Regional Office (RO) in St. Louis, Missouri.   

A Notice of Disagreement was received in July 2011.  In September 2012, a Statement of the Case was issued, and, in September of 2013, the Appellant filed her substantive appeal (via a VA Form 9).

In July 2014, the Board remanded the claims on appeal for additional development and the case now returns for further appellate review.

In April 2017, the Appellant testified at a Board hearing before the undersigned Veterans Law Judge sitting at the St. Louis RO.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The record evidence, to include the Veteran's death certificate, shows that he died of carcinoma of the pancreas in March 2009.

2.  At the time of the Veteran's death, service connection was in effect for tinnitus, bilateral hearing loss, paralysis of the posterior tibial nerve, type II diabetes mellitus.

3.  The record evidence is in relative equipoise as to whether the Veteran's fatal pancreatic cancer can be attributed to his service connected type II diabetes mellitus.  

CONCLUSION OF LAW

Resolving all reasonable doubt in the Appellant's favor, the Veteran's death was caused by or substantially or materially contributed to, a disability incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1310, 5107(b) (West 2014); 38 C.F.R. §§3.102, 3.303, 3.312 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Appellant's claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I. VA'S DUTY TO NOTIFY AND ASSIST

With respect to the claims of entitlement to service connection for a bilateral hip disorder, and because these discrete claims are granted herein, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2016).

New evidence in the form of a Statement in Support of Claim with attached medical articles and a copy of the 2011 letter submitted by the Veteran's primary care physician was submitted in April 2017 which contained a signed statement of the Appellant stating a request to waive initial RO consideration of this new evidence.  Thus, a remand to have the RO issue a supplemental statement of the case (SSOC) that addresses additional evidence is not necessary.  38 C.F.R. § 20.1304 (2016).  

II. LEGAL CRITERIA

To establish service connection for the cause of the Veteran's death, the evidence must be presented, which, in some fashion, links the fatal disease to a period of military service or an already service-connected disability.  See 38 U.S.C.A. § 1110, 1310; 38 C.F.R. §§3.303, 3.312; Ruiz v. Gober, 10 Veteran. App. 352 (1997).  In short, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death.  For a service-connected disability to be the principal (primary) cause of death, it must singly or with some other condition be the immediate or underlying cause or be etiologically related.  For a service-connected disability to constitute a contributory cause, it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310 ;38 C.F.R. § 3.312 ; see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. 3.303 (a) (2016).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

VA regulations provide that a Veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307 (a)(6)(iii).  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309 (e).  Pancreatic Cancer is not among the diseases listed in § 3.309 for which presumptive service connection is available based on in-service herbicide exposure. 

The Secretary of Veterans Affairs also has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted. See Diseases Not Associated with Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 2002).  Notwithstanding the foregoing, the Federal Circuit has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a Veteran from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to Agent Orange.  See Brock v. Brown, 10 Vet. App. 155 (1997).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102 .

Factual Background and Analysis

The record evidence establishes that during his lifetime, the Veteran served in-county in the Republic of Vietnam, and thus his exposure to herbicides agents may be presumed.  38 U.S.C.A. § 1116(f) (West 2014).

The Veteran, during his lifetime, and the Appellant, after the Veteran's death, contend that his in-service herbicide exposure while on active combat service in Vietnam caused or contributed to his pancreatic cancer which caused his death after his service separation.  She specifically contends that the Veteran's private treating physician prior to his death (Dr. C.N., M.D.) provided a competent medical opinion linking his pancreatic cancer to his in-service herbicide exposure both directly and on a secondary basis as a result of his service connected type II diabetes mellitus.  However, pancreatic cancer is not among the diseases listed in 38 C.F.R. § 3.309(e) for which presumptive service connection is available based on in-service herbicide exposure.

The Board finds that the evidence is in relative equipoise as to whether pancreatic cancer is related to the Veteran's service connected type two diabetes mellitus.  There is evidence both for and against the Appellant's claim.  

VA Medical Center records show that the Veteran was treated for pre-diabetes mellitus from August 2005 through July 2008 and subsequently diagnosed with type II diabetes mellitus on July 16, 2008.  The Veteran was then granted service connection for his type two diabetes mellitus in August 2008 by the St. Louis RO due to his in-service exposure to herbicide agents during his deployment to the Republic of Vietnam.  The Veteran began to have abdominal pain in February 2008 and sought private treatment that month, during which an ultrasound revealed a mass in the pancreatic head.  The Veteran's pancreatic cancer diagnosis was confirmed by Dr. J.G. in April 2008.  The Veteran died on September [redacted], 2010, and the cause of death listed on the Certificate of Death was carcinoma of the pancreas.

A private medical opinion by Dr. C.N., the Veteran's private primary care physician and Board Certified Specialist in internal medicine, opined that it is likely that his type two diabetes caused or wosened his pancreatic cancer beyond its natural progression, and that the "fatal carcinoma of the pancreas condition was at least as likely as not to be linked to his service in Vietnam."  The physician stated that this rationale was based upon numerous epidemiologic studies which describe an association between diabetes mellitus and pancreatic cancer.  The physician cited a July 2010 article entitiled "epidemiology and risk factors for exocrine pancreatic cancer from "Up to Date," which the physican reported was a well respected medical textbook and that the review was written by well-respected experts in the field.  The physician also cited a direct link between Agent Orange and pancreatic cancer from two medical texts including the Australian National Service Veterans and The National Academy of Sciences Veterans.  She further opined that dioxins "certainly" increase one's risk of diabetes, and since diabetes is a risk factor for pancreatic cancer, his exposure to Agent Orange increased his risk of pancreatic cancer.  See January 2011 Letter from Dr. C.N.

In April of 2011, a VA Compensation and Pension examiner opined that it is less likely than not that the Veteran's service connected diabetes contributed to the cause of death.  The examiner's rationale was that although medical literature shows an association between pancreatic cancer and diabetes, some studies show that pancreatic cancer may cause diabetes, particularly in the case where the diabetes precedes the cancer diagnosis by approximately two years, and that in this case, the pancreatic cancer may have been the cause of the diabetes.  

The Appellant submitted a Statement in Support of Claim in July 2012 with an attached article entitled "Cancer, How to Lower Your Risk." This article showed a higher risk for pancreatic cancer for those who have diabetes.  The Appellant submitted another Statement in Support of Claim in April 2017, which included an attached copy of the private physician's 2011 letter as well as a copy of the "Up to Date" review cited by the physician in her rationale regarding the causal link between diabetes and pancreatic cancer.

The Appellant testified at an April 2017 hearing that the Veteran had no history of pancreatic cancer in his family.  The Appellant's representative argued that the VA examiner incorrectly stated that there was no relationship between diabetes and pancreatic cancer even though medical literature documents such a relationship.  

The Board finds that Dr. C.N.'s etiology opinion, along with the medical treatise evidence, provided plausible support for the Appellant's essential contention that the Veteran's pancreatic cancer, which ultimately led to his death, was related to his service connected diabetes mellitus.  The Board notes in this regard that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Veteran. App. 314 (1998).  Thus, the medical articles submitted in support of the Appellant's claim, coupled with the opinion from Dr. C.N., are sufficient to establish the medical nexus opinion required for causation with respect to the Appellant's claim.  See Sacks, 11 Vet. App. At 317 (citing Beausoleil v. Brown, 8 Veteran. App. 459, 463 (1996)); see also Libertine v. Brown, 9 Veteran. App. 521, 523 (1996).  By contrast, in finding that the Veteran's pancreatic cancer was not a result of the Veteran's diabetes mellitus, the VA examiner's April 2011 opinion contains a negative nexus between the Veteran's pancreatic cancer and active service.  

There is evidence both for and against (in this case, opinions from Dr. C.N. and the VA examiner) a finding that the Veterans type II diabetes mellitus caused or contributed to his pancreatic cancer which led to his death.  In other words, evidence is in relative equipoise as to whether the Veteran's service connected type II diabetes mellitus caused or contributed to his pancreatic cancer, which led to his death.  See Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("Congress, through the enactment of section 5107(b)'s low standard of proof for all issues material to a claim for veterans benefits, has authorized to VA to resolve a ... medical question in the claimant's favor so long as the evidence for and against that question is in 'approximate balance'").  In summary, and after resolving all reasonable doubt in the Appellant's favor, the Board determines that service connection for the cause of the Veteran's death is warranted.


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


